DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 6/5/2019.  

Information Disclosure Statement
The Information Disclosure Statements has been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a sixth switching element turned on in response to the gate-on voltage of the (N-1)th scan signal”, and then later states it is “turned on in response to the gate-on voltage of the Nth scan signal, additionally in a later limitation it states “the Nth scan signal … turns the sixth switching element on”.   It is unclear which scan signal controls the sixth switching element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2015/0022561 hereinafter Ikeda) in view of Chang et al. (US 2016/0118012 hereinafter Chang).

In regards to claim 1, Ikeda discloses a display device comprising: 
a flexible display panel including a screen in which pixels are disposed and in which data lines cross gate lines, wherein data voltages are applied to the data lines and gate signals are applied to the gate lines (see figure 10 and paragraph 0074, wiring 905 is equivalent to a gate line, wiring 909 is equivalent to a data line); and 
a display panel driver configured to activate the entire screen of the flexible display panel to display an image on a maximum screen in an unfolded state of the flexible display panel, and activate a part of the screen in a folded state of the flexible display panel to display an image on the activated screen that is smaller than the maximum screen and display a black gray scale on a deactivated screen (see figure 3C and paragraph 0069, activated screen portion 102a and deactivated screen portion 102b), 
wherein the display panel driver includes a gate driver configured to sequentially supply the gate signals to the gate lines of the screen (see figure 2A and paragraph 0061, gate driver 104g);
(see figure 6C).
However, Ikeda fails to disclose wherein a frequency of the second gate start pulse is lower than a frequency of the first gate start pulse. 
Chang teaches wherein a frequency of the second gate start pulse is lower than a frequency of the first gate start pulse (see paragraph 0005, when the display displays a static images the refresh rate can be reduced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikeda and include reducing the refresh rate of the deactivated screen that is only displaying a static grayscale image as taught by Chang, thereby creating a power saving.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Chang in view of Jeon (US 9,871,082 hereinafter Jeon).

In regards to claim 2, as recited in claim 1, Ikeda further discloses wherein each of the pixels includes: 
a light emitting element (see figure 8A and paragraph 0073, light-emitting element 904);  
a drive element disposed between a pixel driving voltage terminal and the light emitting element to supply a current to the light emitting element (see figure 8A and paragraph 0073, drive transistor 903); and 
(see figure 8A and paragraph 0074, capacitor 902 connected between the drive transistor 903 and the current supply wiring 907), and 
wherein the gate signal includes: a scan signal synchronized with a data voltage of an input image in the activated screen and controlling a switching element connected to an anode of the light emitting element in the deactivated screen to supply an initialization signal, which suppresses light emission of the light emitting element, to the anode of the light emitting element (see figure 8A and paragraph 0074, source line 906 and selection signal 905).
However, the combination of Ikeda and Chang fails to disclose a light emission control signal switching a current path of the light emitting element. 
Jeon teaches a light emission control signal switching a current path of the light emitting element (see figure 2, emission control signal En).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikeda and Chang and include a light emission control signal as taught by Jeon, thereby using known techniques to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J KOHLMAN/             Primary Examiner, Art Unit 2628